DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicants’ Communication received on May 11, 2020 for application number 16/872,085. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 29, 2020 is noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “the steps recited in claims 10-18” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 6 is objected to because of the following informalities: in lines 3-4 of the claim it is recited “by the dual-pass heat exchanger path central section”. The afore-mentioned recitation should be corrected to read: -by the single-pass heat exchanger path central section-. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magana et al. (US PG Pub No. 2017/0350310), hereinafter “Magana”.
Regarding claim 1, Magana discloses an intercooler lid assembly for an intercooler supercharger system, comprising: an intercooler lid (Fig. 4 (above element 50)) mountable to a supercharger housing (Fig. 4 (32)); one or more intercooler cores (Fig. 4 (36)) mounted within the intercooler lid (Fig. 4 (above element 50)); wherein the one or more intercooler cores (Fig. 4 (36)) configured to receive and cool supercharger air passing there through prior to receipt by an engine (Abstract; paragraph 8), the one or more intercooler cores (Fig. 4 (36)) are mounted to and within the intercooler lid (Fig. 4 (above element 50)) to form a pre-assembled intercooler lid assembly mountable onto the supercharger housing (Fig. 4 (32)) to install the intercooler lid assembly, and the one or more intercooler cores (Fig. 4 (36)) configured to provide heat exchange fluid transfer there through to cool the supercharger air (paragraph 8).
Regarding claim 2, Magana discloses the intercooler lid assembly of claim 1, wherein the one or more intercooler cores (Fig. 4 (36)) include a single intercooler core (36) configured to receive and cool supercharger air upon a first pass there through and receive and further cool the supercharger air upon a second pass through the single intercooler core prior to receipt by an engine (paragraph 8).
Regarding claim 3, Magana discloses the intercooler lid assembly of claim 2, wherein the single intercooler core (36) includes a dual-pass heat exchanger path central section (Fig. 6 (between elements 60)) and spaced single-pass heat exchanger path outer sections (Fig. 6 (on the outer sides of elements 60)) that are spaced from each other by the dual-pass heat exchanger path central section (Fig. 6 (between elements 60)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 7, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Magana, in view of Laube et al. (US PG Pub No. 2012/0017877), hereinafter “Laube”.
Regarding claim 4, Magana discloses the intercooler lid assembly of claim 3, wherein the single intercooler core (36) includes opposite sides (Fig. 6 (left side and right side of the entire presented structure)).
Magana fails to disclose that the single intercooler core includes a front end with a central section including a single core heat exchange medium inlet port, and a rear end with a pair of core heat exchange medium outlet ports adjacent to the opposite sides.
However, Laube discloses a front end with a central section including a single core heat exchange medium inlet port (Laube (Fig. 3 (41))), and a rear end with a pair of core heat exchange medium outlet ports adjacent to the opposite sides (Laube (Fig. 3 (46 & 47))).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Magana by incorporating a front end with a central section including a single core heat exchange medium inlet port, and a rear end with a pair of core heat exchange medium outlet ports adjacent to the opposite sides as taught by Laube in order to increase efficiency of the flow of air through the intercooler.
Regarding claim 7, the modified invention of Magana discloses the intercooler lid assembly of claim 6, wherein the single intercooler core (36) includes opposite sides (Fig. 6 (left side and right side of the entire presented structure)), a front end with a central section including a single core heat exchange medium outlet port (Laube (Fig. 2 (34))), and a rear end with a pair of core heat exchange medium inlet ports adjacent to the opposite sides (Laube (Fig. 2 (27 & 29))).
Regarding claim 13, the modified invention of Magana discloses the method of claim 12, wherein the single intercooler core (36) includes opposite sides (Fig. 6 (left side and right side of the entire presented structure)).
The modified invention of Magana fails to disclose that the single intercooler core includes a front end with a central section including a single core heat exchange medium inlet port, and a rear end with a pair of core heat exchange medium outlet ports adjacent to the opposite sides.
However, Laube discloses a front end with a central section including a single core heat exchange medium inlet port (Laube (Fig. 3 (41))), and a rear end with a pair of core heat exchange medium outlet ports adjacent to the opposite sides (Laube (Fig. 3 (46 & 47))).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Magana by incorporating a front end with a central section including a single core heat exchange medium inlet port, and a rear end with a pair of core heat exchange medium outlet ports adjacent to the opposite sides as taught by Laube in order to increase efficiency of the flow of air through the intercooler.
Regarding claim 16, the modified invention of Magana discloses the method of claim 15, wherein the single intercooler core (36) includes opposite sides (Fig. 6 (left side and right side of the entire presented structure)), a front end with a central section including a single core heat exchange medium outlet port (Laube (Fig. 2 (34))), and a rear end with a pair of core heat exchange medium inlet ports adjacent to the opposite sides (Laube (Fig. 2 (27 & 29))).

Claims 5, 6, 8, 10-12, 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Magana.
Regarding claim 5, Magana discloses the intercooler lid assembly of claim 3.
The modified invention of Magana fails to disclose that the single intercooler core includes opposite sides, a rear end with a central section including a single core heat exchange medium inlet port, and a front end with a pair of core heat exchange medium outlet ports adjacent to the opposite sides.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Magana to include that the single intercooler core includes opposite sides, a rear end with a central section including a single core heat exchange medium inlet port, and a front end with a pair of core heat exchange medium outlet ports adjacent to the opposite sides, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 6, the modified invention of Magana discloses the intercooler lid assembly of claim 2.
The modified invention of Magana fails to disclose that the single intercooler core includes a single-pass heat exchanger path central section and spaced dual-pass heat exchanger path outer sections that are spaced from each other by the single-pass heat exchanger path central section.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Magana to include that the single intercooler core includes a single-pass heat exchanger path central section and spaced dual-pass heat exchanger path outer sections that are spaced from each other by the single-pass heat exchanger path central section, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 8, the modified invention of Magana discloses the intercooler lid assembly of claim 6.
The modified invention of Magana fails to disclose that the single intercooler core includes opposite sides, a rear end with a central section including a single core heat exchange medium outlet port, and a front end with a pair of core heat exchange medium inlet ports adjacent to the opposite sides.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Magana to include that the single intercooler core includes opposite sides, a rear end with a central section including a single core heat exchange medium outlet port, and a front end with a pair of core heat exchange medium inlet ports adjacent to the opposite sides, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 10, Magana discloses a method of installing the intercooler assembly of claim 1, comprising: pre-assembling the one or more intercooler cores (Fig. 4 (36)) substantially entirely within the intercooler lid (Fig. 4 (above element 50)), coupling the one or more intercooler cores (34) to the intercooler lid (Fig. 4 (above element 50)) within the intercooler lid (Fig. 4 (above element 50)) to form the pre-assembled intercooler lid assembly; mounting the pre-assembled intercooler lid assembly onto the supercharger housing (Fig. 4 (32)) to install the pre-assembled intercooler lid assembly.
Magana fails to disclose that the pre-assembled intercooler lid assembly includes disposing the one or more intercooler lid upside down and lowering the one or more intercooler cores substantially entirely within the intercooler lid.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the pre-assembled intercooler lid assembly includes disposing the one or more intercooler lid upside down and lowering the one or more intercooler cores substantially entirely within the intercooler lid, since it was known in the art that this is a process commonly used to create an assembly that requires the disposal of one element inside another element.
Regarding claim 11, the modified invention of Magana discloses the method of claim 10, wherein the one or more intercooler cores (Fig. 4 (36)) include a single intercooler core (36) configured to receive and cool supercharger air upon a first pass there through and receive and further cool the supercharger air upon a second pass through the single intercooler core prior to receipt by an engine (paragraph 8).
Regarding claim 12, the modified invention of Magana discloses the method of claim 11, wherein the single intercooler core (36) includes a dual-pass heat exchanger path central section (Fig. 6 (between elements 60)) and spaced single-pass heat exchanger path outer sections (Fig. 6 (on the outer sides of elements 60)) that are spaced from each other by the dual-pass heat exchanger path central section (Fig. 6 (between elements 60)).
Regarding claim 14, the modified invention of Magana discloses the method of claim 12.
The modified invention of Magana fails to disclose that the single intercooler core includes opposite sides, a rear end with a central section including a single core heat exchange medium inlet port, and a front end with a pair of core heat exchange medium outlet ports adjacent to the opposite sides.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Magana to include that the single intercooler core includes opposite sides, a rear end with a central section including a single core heat exchange medium inlet port, and a front end with a pair of core heat exchange medium outlet ports adjacent to the opposite sides, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 15, the modified invention of Magana discloses the method of claim 11.
The modified invention of Magana fails to disclose that the single intercooler core includes a single-pass heat exchanger path central section and spaced dual-pass heat exchanger path outer sections that are spaced from each other by the single-pass heat exchanger path central section.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Magana to include that the single intercooler core includes a single-pass heat exchanger path central section and spaced dual-pass heat exchanger path outer sections that are spaced from each other by the single-pass heat exchanger path central section, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 17, the modified invention of Magana discloses the method of claim 15.
The modified invention of Magana fails to disclose that the single intercooler core includes opposite sides, a rear end with a central section including a single core heat exchange medium outlet port, and a front end with a pair of core heat exchange medium inlet ports adjacent to the opposite sides.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Magana to include that the single intercooler core includes opposite sides, a rear end with a central section including a single core heat exchange medium outlet port, and a front end with a pair of core heat exchange medium inlet ports adjacent to the opposite sides, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Magana, in view of Nishiyama (US PG Pub No. 2019/0310032), hereinafter “Nishiyama”.
Regarding claim 9, Magana discloses the intercooler lid assembly of claim 2.
The modified invention of Magana fails to disclose that the single intercooler core includes a lower section that heat exchanger fluid flows through in one direction and an upper section that heat exchanger fluid flows through in an opposite direction.
However, Nishiyama discloses a single intercooler core that includes a lower section that heat exchanger fluid flows through in one direction (Nishiyama (Fig. 6 (242))) and an upper section that heat exchanger fluid flows through in an opposite direction (Nishiyama (Fig. 6 (241))).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Magana by incorporating a single intercooler core that includes a lower section that heat exchanger fluid flows through in one direction and an upper section that heat exchanger fluid flows through in an opposite direction as taught by Nishiyama in order to increase the heat exchanging area.
Regarding claim 18, the modified invention of Magana discloses the method of claim 11.
The modified invention of Magana fails to disclose that the single intercooler core includes a lower section that heat exchanger fluid flows through in one direction and an upper section that heat exchanger fluid flows through in an opposite direction.
However, Nishiyama discloses a single intercooler core that includes a lower section that heat exchanger fluid flows through in one direction (Nishiyama (Fig. 6 (242))) and an upper section that heat exchanger fluid flows through in an opposite direction (Nishiyama (Fig. 6 (241))).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Magana by incorporating a single intercooler core that includes a lower section that heat exchanger fluid flows through in one direction and an upper section that heat exchanger fluid flows through in an opposite direction as taught by Nishiyama in order to increase the heat exchanging area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747